DETAILED ACTION
This action is in reply to Applicant’s Reply submitted 22 December 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to Claims 1 and 6 have been considered but are moot because the new ground of rejection does not rely on all reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Nishino US 2009/0067207, in view of Taguchi US 2017/0012469, and in view of Lecias et al. US 2017/0005525.
Regarding Claim 1, Nishino teaches a non-contact power feeding device (refer to [0001]) comprising 
a power transmission device (primary side of inductive path 1, fig. 1A) and a power reception device (secondary side of inductive path 1, fig. 1A) to which electric power is transmitted from the power transmission device in a non-contact manner, 
and the power reception device comprises: 
a resonant circuit comprising a reception coil (2A, fig. 1A) configured to receive electric power from the power transmission device, and 
a resonant capacitor (3A, fig. 1A) connected in series with the reception coil; 
a first rectifier circuit (6A, fig. 1A) configured to rectify electric power received via the resonant circuit; 
a smoothing capacitor (8, fig. 1A) connected to the first rectifier circuit and configured to smooth a voltage outputted from the first rectifier circuit; 
a sub-coil (2B, fig. 1A) arranged to be electromagnetically coupled to the reception coil; and 
a second rectifier circuit (6B, fig. 1A) connected between the sub-coil and the smoothing capacitor, and configured to output electric power according to a voltage generated in the sub-coil to the smoothing capacitor, in response to a first voltage obtained by rectifying a voltage generated in the sub-coil being higher than a voltage between both terminals of the smoothing capacitor (voltage controller 11, fig. 1A detects 
Nishino teaches a power transmission device, however is silent wherein the power transmission device comprises a transmission coil configured to supply electric power to the power reception device and a power supply circuit configured to supply alternating current power to the transmission coil.
  Taguchi teaches wherein the power transmission device (11, fig. 1) comprises a transmission coil (13a, fig. 1) configured to supply electric power to the power reception device (21, fig. 1); and a power supply circuit (12, fig. 1) configured to supply alternating current power to the transmission coil.
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the arrangement as taught by Taguchi with the non-contact power feeding device of Nishino in order to provide power to the wireless receiver.
The combination of Nishino and Taguchi further teaches, 
a first switch circuit (5, fig. 1A of Nishino) connected to the sub-coil; 
a voltage detection circuit (11, fig. 1A of Nishino) configured to measure an output voltage from the smoothing capacitor (8, fig. 1A) to obtain a measured value of the output voltage; and 
a determination circuit (11, fig. 1 A of Nishino) configured to control the first switch circuit to short-circuit the sub-coil in response to a measured value of the output voltage being equal to or larger than a first upper-limit threshold value (refer to [0041], 
Lecias teaches wherein the first switch (22, fig. 2) in configured to switch between short-circuiting and opening of both ends of the sub-coil (21, fig. 2 and refer to [0076]-[0079]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the switch as taught by Lecias with the non-contact power feeding device of the combination of Nishino and Taguchi in order to further regulate power to the load.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nishino US 2009/0067207, in view of Taguchi US 2017/0012469, in view of Lecias et al. US 2017/0005525,  and in further view of Noguchi et al. US 2015/0311706.
Regarding Claim 5, the combination of Nishino, Taguchi, and Lecias teaches all of the limitations of Claim 1, however is silent wherein the power reception device further comprises a second switch circuit comprising a first end connected between the resonant capacitor and the first rectifier circuit, and a second end  connected to a terminal of the reception coil on a side where the resonant capacitor is not connected, the second switch circuit being configured to switch between short-circuiting and opening of the resonant circuit, and the determination circuit controls the second switch circuit to short-circuit the resonance circuit in response to a measured value of the output voltage being equal to or larger than a second upper-limit threshold value that is larger than the first upper-limit threshold value.  

 Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the arrangement as taught by Noguchi with the non-contact power feeding device of the combination of Nishino, Taguchi, and Lecias in order to provide increase control of the output power of the circuit.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nishino US 2009/0067207, in view of Taguchi US 2017/0012469, and in further view of Covic et al. US 2012/0319479.
Regarding Claim 6, Nishino teaches a non-contact power feeding device (refer to [0001]) comprising 
a power transmission device (primary side of inductive path 1, fig. 1A) and a power reception device (secondary side of inductive path 1, fig. 1A) to which electric power is transmitted from the power transmission device in a non-contact manner, 

a resonant circuit comprising a reception coil (2A, fig. 1A) configured to receive electric power from the power transmission device, and 
a resonant capacitor (3A, fig. 1A) connected in series with the reception coil; 
a sub-coil (2B, fig. 1A) arranged to be electromagnetically coupled to the reception coil.
Nishino teaches a power transmission device, however is silent wherein the power transmission device comprises a transmission coil configured to supply electric power to the power reception device and a power supply circuit configured to supply alternating current power to the transmission coil.
  Taguchi teaches wherein the power transmission device (11, fig. 1) comprises a transmission coil (13a, fig. 1) configured to supply electric power to the power reception device (21, fig. 1); and a power supply circuit (12, fig. 1) configured to supply alternating current power to the transmission coil.
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the arrangement as taught by Taguchi with the non-contact power feeding device of Nishino in order to provide power to the wireless receiver.
The combination of Nishino and Taguchi is silent regarding a saturable reactor connected to the sub-coil and having an inductance that decreases in response to a voltage generated in the sub-coil exceeding a predetermined voltage value, wherein one end of the saturable reactor is connected to one end of the sub-coil, and another end of the saturable reactor is connected to another end of the sub-coil such that the 
Covic teaches a saturable reactor (615, fig. 6) connected to the sub-coil (607, fig. 6) and having an inductance that decreases in response to a voltage generated in the sub-coil exceeding a predetermined voltage value, wherein one end of the saturable reactor is connected to one end of the sub-coil, and another end of the saturable reactor is connected to another end of the sub-coil such that the sub-coil and the saturable reactor form a closed loop (Here saturable inductors 614 and 615 are used to protect the control circuits only if the voltage across capacitors 603 or 609 respectively becomes too high, refer to [0083]).
 Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the arrangement as taught by Covic with the non-contact power feeding device of the combination of Nishino and Taguchi in order to provide protection to the circuit.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258.  The examiner can normally be reached on 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access 
/BRIAN K BAXTER/Examiner, Art Unit 2836
12 January 2022


/DANIEL CAVALLARI/Primary Examiner, Art Unit 2836